





CITATION: Cannon v. Funds for Canada
      Foundation, 2011 ONCA 185



DATE: 20110309



DOCKET: 52674



COURT OF APPEAL FOR ONTARIO



Doherty, Cronk and Epstein JJ.A.



BETWEEN



Michael Cannon



Plaintiff (Respondent)



and



Funds for
          Canada Foundation, Donations Canada Financial Trust, 
          Parklane
          Financial Group Limited, Trafalgar Associates Limited, 
          Trafalgar
          Trading Limited, Bermuda Long Tail Trust, Edwin C. Harris Q.C.,  
          Patterson
          Palmer also known as Patterson Palmer Law, Patterson Kitz (Halifax), 
           Patterson
          Kitz (Truro), McInnes Cooper, Sam Albanese, Ken Ford,  
          Riyad
          Mohammed, David Raby and Greg Wade,  
          Gleeson
          Management Associates Inc.,  
          Mary-Lou
          Gleeson, Matt Gleeson and Martin P. Gleeson




Defendants (Appellants)



Proceedings
          commenced under the
Class Proceedings Act



Bradley E. Berg and Charles Dobson, for the appellant Appleby
          Services (Bermuda) Ltd.



Margaret Waddell and Samuel S. Marr, for the respondent



Heard: March 7, 2011



On appeal from the order of Justice
          G. Strathy of the Superior Court of Justice, dated August 18, 2010.



ENDORSEMENT



[1]

This appeal concerns the issue whether Ontario courts should assume
    jurisdiction over the appellant, Appleby Services (Bermuda) Ltd., the
    Bermuda-based corporate trustee of the defendant, Bermuda Long Tail Trust (the
    Trust).

[2]

The parties agree that the recent decision of this court in
Van Breda
    v. Village Resorts Ltd.
, 2010 ONCA 84, leave to appeal granted, [2010]
    S.C.C.A. No. 174, is the applicable controlling authority.
Van Breda
holds, at para. 84, that Ontario courts will assume jurisdiction over a foreign
    defendant where there is a real and substantial connection between Ontario,
    the plaintiffs claim and the defendant.

[3]

In this case, the appellant does not challenge the connection between
    the respondents claim and Ontario.  The matter in dispute is the sufficiency
    of the alleged connection between Ontario and the appellant.

(1)       Connection Between the Appellant and Ontario

[4]

The first stage of the jurisdictional inquiry mandated by
Van Breda
requires the determination of whether the case falls within one of the
    categories of connection listed in rule 17.02 of the
Rules of Civil
    Procedure
, with the exception of subrules 17.02 (h) and (o).  If so, a real
    and substantial connection for the purpose of assuming jurisdiction is presumed
    to exist, subject to rebuttal on proper evidence.

[5]

The motion judge held:

The evidence before me  establishes a good arguable
    case that [the appellant], in its capacity as trustee of the Trust,
    participated in the commission of torts in Ontario by knowingly using the
    Trusts funds, or permitting those funds to be used by the defendants, in
    furtherance of the [gifting program at issue].

He therefore concluded that the respondents claim fell within
    subrule 17.02(g) (a tort committed in Ontario), with the result that the
    appellant bore the onus of establishing that a real and substantial connection
    to Ontario did not exist.

[6]

We agree with the motion judges conclusions on this issue.  There was
    evidence before the motion judge which, if proven at trial, was capable of
    establishing the appellants participation in tortious conduct in Ontario, as
    pleaded by the respondent.  This was all that was required to bring the
    respondents tort-based claims against the appellant within subrule 17.02(g).

[7]

The motion judge went on to consider, under the second stage of the
Van
    Breda
jurisdictional inquiry, whether there was a connection between
    Ontario and the appellant sufficient to ground the assumption of jurisdiction
    over the appellant.

[8]

Van Breda
holds, at para. 89, that when assessing the connection
    between the local forum and the defendant, the primary focus is on things done
    by the defendant within the jurisdiction.  The court elaborated, at para. 92:
    As stated in [
Beals v. Saldhana
, [2003] 3 S.C.R. 416], at para. 32, a
    defendant can reasonably be brought within the embrace of a foreign
    jurisdictions law where he or she has participated in something of
    significance or was actively involved in that foreign jurisdiction.

[9]

The motion judge concluded that the evidence of the nature and
    frequency of the appellants activity regarding the use of the Trusts funds
    in Ontario [spoke] both to the real and the substantial quality of [the appellants]
    connection to Ontario in this matter.

[10]

Again, we agree.  There was evidence before the motion judge indicating
    that: (1) between October 2005 and January 2009, the appellant transferred or
    caused to be transferred $417 million from the Trust to or for the benefit of
    the gift program in question to a Toronto law firm or another Bermuda trust
    company, with knowledge that the transferred funds were to be used in the gift
    program in Canada; (2) these payments were made over a period of more than four
    years; (3) in making these payments, the appellant acted in accordance with
    instructions from an agent of the settlor of the Trust; (4) each advance was
    repaid to the Trust within a matter of a few days, at a profit to the Trust;
    and (5) the accumulated profit to the Trust eventually reached approximately
    $22 million.

[11]

As the motion judge said:

There is a reasonable evidentiary basis to conclude
    that, on a regular basis over a period of more than four years, [the appellant]
    used the Trusts funds in the province of Ontario for the purpose of making a
    profit in connection with a business venture undertaken by the settlor and
    beneficiary of the Trust and that in so doing [the appellant] acted in concert
    with the settlor and with other corporations and trusts owned or controlled by
    the settlor.

[12]

Regardless of how this evidence might be characterized for the purpose
    of the respondents conspiracy claim  a matter vigorously contested by the
    appellant  it was more than adequate to establish a real and substantial connection
    between the appellant and Ontario.

[13]

It follows that the appellant failed to rebut the presumptive connection
    between it and Ontario.  In any event, it was open to the motion judge on the
    evidence to hold that the
Van Breda
test was satisfied and that the
    requisite connection between the appellant and Ontario had been made out.

(2)       Other Issues

[14]

Relying particularly on
Tridon Ltd. v. Otto Bihlier K.G.
(1978),
    21 O.R. (2d) 569 (H.C.), the appellant contends that the validation of the
    service
ex juris
of the respondents statement of claim on the appellant
    cannot stand if some of the causes of action asserted by the respondent against
    the appellant fall outside rule 17.02.

[15]

We do not consider it necessary to decide whether
Tridon
remains
    good law in light of the current
Rules
.  As we read his reasons, the
    motion judge ruled that service of the respondents pleading should be
    validated in any event based on his holding that there was a reasonable and
    sufficient basis for the respondents claims against the appellant in tort as
    well as in unjust enrichment,
quantum meruit
, waiver of tort,
    constructive trust and restitution.

[16]

We see no basis on which to interfere with this ruling.  As the
    appellant appears to have accepted during oral argument, on the record in this
    case, once the
Van Breda
test for the assumption by Ontario courts of
    jurisdiction over the appellant was satisfied, it was unobjectionable for the
    validation of service
ex juris
to follow in respect of those claims that
    survived the appellants dismissal motion.

[17]

Nor do we accept the appellants contention that in making the findings
    that he did, the motion judge exceeded his authority on the jurisdiction
    motion.  We do not regard the impugned findings as binding on the parties to
    the motion, or on those defendants who were not participants in the motion, for
    the purpose of trial.  On the contrary, we agree with the respondents
    submission that the findings in question are not final factual determinations. 
    Rather, they were made for the limited purpose of assessing whether there were
    sufficient grounds on the evidence for the assumption of jurisdiction over the
    appellant.  The significance and effect of the findings at issue must be
    understood in that context.

(3)       Disposition

[18]

At the conclusion of oral argument by the appellant, we dismissed the
    appeal with reasons to follow.  These are those reasons.

[19]

The respondent is entitled to his costs of the appeal, fixed in the
    amount of $25,000, inclusive of disbursements and all applicable taxes.

Doherty
    J.A.

E.A.
    Cronk J.A.

Gloria
    Epstein J.A.


